IN THE SUPREME COURT OF THE STATE OF DELAWARE


CRAIG CHARLES RICHARDS,             §
and GLORIA JEANNE                   §
RICHARDS, his wife,                 §
                                    §     No. 546, 2018
     Plaintiffs Below,              §
     Appellants,                    §     Court Below: Superior Court
                                    §     of the State of Delaware
     v.                             §
                                    §     C.A. No N16C-04-206
COPES-VULCAN, INC., FORD            §
MOTOR COMPANY, and THE              §
GOODYEAR TIRE & RUBBER              §
COMPANY,                            §
                                    §
     Defendants Below,              §
     Appellees.                     §

                         Submitted: June 5, 2019
                         Decided:   July 22, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Adam Balick, Esquire and Patrick J. Smith, Esquire, Balick & Balick, LLC,
Wilmington, Delaware, Bartholemew J. Dalton, Esquire (argued), Ipek K. Medord,
Esquire, Andrew C. Dalton, Esquire and Michael C. Dalton, Esquire, Dalton &
Associates, P.A., Wilmington, Delaware, for Plaintiffs Below, Appellants Craig
Charles Richards and Gloria Jeanne Richards, his wife.

Jason A. Cincilla, Esquire (argued), Amaryah K. Bocchino, Esquire, Ryan W.
Browning, Esquire and Tye C. Bell, Esquire, Manning Gross + Massenburg LLP,
Wilmington, Delaware, for Defendant Below, Appellee The Goodyear Tire &
Rubber Company.
Paul A. Bradley, Esquire and Antoinette D. Hubbard, Esquire (argued), Maron
Marvel Bradley Anderson & Tardy LLC, Wilmington, Delaware, for Defendant
Below, Appellee Copes-Vulcan, Inc.

Christian J. Singewald, Esquire and Rochelle L. Gumapac, Esquire, White and
Williams LLP, Wilmington, Delaware, Jessica L. Ellsworth, Esquire (argued),
Hogan Lovells US LLP, Washington, D.C., for Defendant Below, Appellee Ford
Motor Company.




SEITZ, Justice:



                                    2
         Ohio residents Craig Richards and his wife Gloria Richards filed suit against

the defendants in the Delaware Superior Court claiming that Mr. Richards’ exposure

to asbestos-containing products at home and in the workplace caused his

mesothelioma. The parties agree that Ohio law applies to this case. To make the

causal link between Mr. Richards’ asbestos exposure and his disease, the Richards

served an expert report relying on a cumulative exposure theory, meaning that every

non-minimal exposure to asbestos attributable to each defendant combined to cause

Mr. Richards’ injury.

         After the Richards served their expert report, the Ohio Supreme Court decided

Schwartz v. Honeywell International, Inc.1 In Schwartz, the Ohio Supreme Court

rejected an expert’s cumulative exposure theory for a number of reasons, including

its inconsistency with an Ohio asbestos causation statute. The statute requires that

causation be determined on a defendant by defendant basis. The Richards’ attorneys

became aware of the Schwartz decision during summary judgment briefing. Instead

of asking for leave to serve a supplemental expert report based on another theory of

causation, the Richards argued in opposition to summary judgment that the Ohio

asbestos causation statute and the Schwartz decision did not require any expert

report. According to the Richards, as long as there is factual evidence in the record




1
    102 N.E.3d 477 (Ohio 2018).


                                           3
showing, in the words of the Ohio statute, the manner, proximity, frequency, and

length of exposure to asbestos, summary judgment should be denied.

         The Superior Court disagreed and held that, to defeat summary judgment, the

Richards must still offer expert medical evidence of specific causation, meaning that

the asbestos exposure attributable to each defendant caused Mr. Richards’

mesothelioma. The Superior Court also denied reargument and found untimely the

Richards’ later attempt to supplement their expert report.2 According to the court,

the time to supplement their expert report was before the court granted the

defendants’ summary judgment motions. The Richards have appealed from the

Superior Court’s dismissal rulings, arguing that the court misinterpreted Ohio law,

and should have granted them leave to supplement their expert report after the

court’s summary judgment rulings.

         As we read the Ohio asbestos causation statute and Ohio Supreme Court

precedent, neither the Ohio General Assembly nor the Court intended to abrogate

the general rule in Ohio in toxic tort cases that a plaintiff must provide expert medical

evidence “(1) that the toxin is capable of causing the medical condition or ailment

(general causation), and (2) that the toxic substance in fact caused the claimant’s

medical condition (specific causation).” 3 Thus, the Superior Court concluded




2
    2018 WL 3769190 (Del. Super. Aug. 8, 2018).
3
    Terry v. Caputo, 875 N.E.2d 351 (Ohio 2007).


                                               4
correctly that expert medical evidence on specific causation must be offered by the

Richards to avoid summary judgment. We also find that the Superior Court did not

abuse its discretion in denying reargument and the Richards’ request to supplement

their expert report after the court’s summary judgment ruling. The Superior Court’s

judgment is affirmed.

                                                I.

       In March 2016, doctors diagnosed Mr. Richards with mesothelioma, a fatal

lung disease associated with exposure to asbestos. The following month, Mr.

Richards and his wife filed suit against over thirty defendants, alleging that the

asbestos exposure attributed to the defendants caused his disease. After settlements

and dismissals, the remaining defendants are Ford Motor Company, Goodyear Tire

& Rubber Company, and Copes-Vulcan, Inc. According to the complaint, Mr.

Richards worked as a millwright in a Ford manufacturing facility, where he was

exposed to asbestos while working with gaskets and valves produced by Goodyear

and Copes-Vulcan.4 While working at gas stations and as a shade tree mechanic, he

alleged exposure to Goodyear and Ford asbestos-containing products.




4
  The Richards agree that any exposure while working for Ford cannot be attributed to Ford in this
lawsuit because it would fall under workers’ compensation. App. to Opening Br. at A792
(Richards’ Memorandum in Opposition to Ford’s Motion for Summary Judgment).


                                                5
       Before summary judgment briefing started, the Richards served the May 16,

2017 expert report of Dr. Mark E. Ginsburg. After reviewing Mr. Richards’ work

history, exposure to asbestos, and the medical literature, Dr. Ginsburg concluded

       to a reasonable degree of medical certainty, that Mr. Richards’s
       cumulative exposure to asbestos was a substantial contributing cause of
       his malignant mesothelioma. It is my further opinion, to a reasonable
       degree of medical certainty, that the cumulative exposure to asbestos
       from each company’s asbestos product or products was a substantial
       contributing factor in the development of Mr. Richards’s malignant
       mesothelioma. Each such product for which exposure can be shown
       was a cause of said disease.5

       On February 8, 2018, the Supreme Court of Ohio decided Schwartz v.

Honeywell International, Inc.6 In Schwartz, the Court ruled that, under the Ohio

asbestos causation statute, “a theory of causation based only on cumulative exposure

to various asbestos-containing products is insufficient to demonstrate that exposure

to asbestos from a particular defendant’s product was a ‘substantial factor’” in

causing the plaintiff’s injury. 7 The Richards’ attorneys became aware of the

Schwartz decision while briefing the defendants’ motions for summary judgment.

The Richards do not dispute that the Schwartz decision negated Dr. Ginsburg’s

expert report.8 Rather than request leave to serve a supplemental expert report, the


5
  App. to Opening Br. at A89 (Plaintiff’s Expert Report).
6
  102 N.E.3d 477 (Ohio 2018).
7
  Id. at 483.
8
  Opening Br. Ex. A at 30 (Transcript of July 10, 2018 Motion Hearing) (Argument by the
Richards’ counsel) (“Schwartz is indisputably a refutation of the cumulative exposure theory
upfront. There’s no way that I can say that Dr. Ginsburg’s report here or the vast majority of



                                              6
Richards stood their ground, and argued that they did not need any expert report to

defeat summary judgment. 9 As they argued, as long as the summary judgment

factual record contained sufficient evidence of the manner, proximity, frequency,

and length of Mr. Richards’ exposure to asbestos attributable to each defendant, the

Ohio asbestos causation statute was satisfied and the case should proceed to trial.

       The Superior Court disagreed. After recognizing that the Ohio Supreme

Court’s Schwartz decision undercut Dr. Ginsburg’s expert report and its cumulative

causation theory, the court held in a bench ruling:

       Well, without expert testimony, I’m not sure how any of those things
       [the manner, proximity, frequency, and length of exposure statutory
       factors] are put into an appropriate context, and what meaning is to be
       given to any of those exposures that Mr. Richards described. They are
       just sort of standing alone there without any explanation of how
       significant they are without any expert testimony consistent with what
       Schwartz says Ohio law requires. So under that context, I don’t find
       that standalone nonexpert testimony sufficient to meet the defendant –
       the plaintiff’s burden here, and I’m going to grant the motion for
       summary judgment.10

       The Richards moved for reargument or leave to supplement Dr. Ginsburg’s

report to conform to the Schwartz decision. The Superior Court denied both

requests. As the court held, whether viewed as a request to amend the Master Trial


reports that he produces satisfies substantial factor causation under Ohio law as stated by
Schwartz.”).
9
  Id. at 32-33 (Richards’ counsel arguing that under Ohio law an expert report is not needed at
summary judgment).
10
   Id. at 65. The court’s ruling applied to the summary judgment motions filed by all defendants.
Id. at 69.



                                               7
Scheduling Order in asbestos cases or a request for relief from judgment, “[t]he real

problem for Plaintiffs is that they never sought leave for Dr. Ginsburg to supplement

his report until after the Court had entered summary judgment against them.” 11

Relevant to the reargument motion, the court also found that “absent Dr. Ginsburg’s

opinion, Plaintiffs are left without any expert medical opinion on causation. At most,

they simply would be able to present testimony about exposure, which is insufficient

under Ohio law.” 12        Thus, according to the court, the “[p]laintiffs have not

demonstrated good cause/excusable neglect to warrant granting them leave to submit

Dr. Ginsburg’s supplemental report or to grant them reargument.”13

       The Richards have appealed from the Superior Court’s July 10, 2018

summary judgment bench ruling and its August 8, 2018 order denying reargument

and leave to supplement Dr. Ginsburg’s expert report. The summary judgment

standard of review is de novo.14 Whether we review the August 8 decision as a

substantive pretrial motion or a motion for reargument, we review for abuse of

discretion.15




11
    In re Asbestos Litigation (Richards), 2018 WL 3769190 at *2. The court also noted that,
according to the timeline suggested by the Richards, they could have provided a supplemental
report before summary judgment argument. Id.
12
    Id. at *3 n.28 (citing Terry v. Caputo, 875 N.E.2d 351 (Ohio 2007)).
13
   Id. at *2.
14
    In re Asbestos Litigation (Collins), 673 A.2d 159, 160 (Del. 1996) (citing Merrill v. Crothall–
American, Inc., 606 A.2d 96, 99 (Del. 1992)).
15
    Stevenson v. Swiggett, 8 A.3d 1200, 1204 (Del. 2010); Christian v. Counseling Resource Assoc.,
Inc., 60 A.3d 1083, 1087 (Del. 2013).


                                                8
                                            II.

                                            A.

          Our starting point to answer the Ohio law question is the Fourth Circuit’s

decision in Lohrmann v. Pittsburgh Corning Corp. 16 In Lohrmann, the plaintiff

argued that a directed verdict in favor of three asbestos product manufacturers was

improper when the trial court found there was insufficient evidence that the plaintiff

came in contact with their asbestos products. Rather than adopt a rule “that if the

plaintiff can present any evidence that a company’s asbestos-containing product was

at the workplace while the plaintiff was at the workplace, a jury question has been

established as to whether that product contributed as a proximate cause to the

plaintiff’s disease,” the Fourth Circuit created the now often-cited “manner-

frequency-proximity” test for causation in asbestos cases:

          To support a reasonable inference of substantial causation from
          circumstantial evidence, there must be evidence of exposure to a
          specific product on a regular basis over some extended period of time
          in proximity to where the plaintiff actually worked. Such a rule is in
          keeping with the opinion of the plaintiff’s medical expert who testified
          that even thirty days exposure, more or less, was insignificant as a
          causal factor in producing the plaintiff's disease.17

          As the court held, the manner-frequency-proximity test was useful to assess

“the sufficiency of evidence for exposure” because it operated as “a de minimis rule


16
     782 F.2d 1156 (4th Cir. 1986).
17
     Id. at 1162-63.



                                             9
since a plaintiff must prove more than a casual or minimum contact with the

product.”18 The appeals court affirmed the district court’s directed verdict in favor

of the three manufacturers because of the lack of evidence of exposure to their

products.

       The Ohio Supreme Court, like many courts, had to decide what causation

standard to adopt in the evolving area of toxic tort litigation. The causation issue

presents unique challenges because of multiple defendants, multiple sources of

exposure, and the long latency period of asbestos exposure diseases.19 In Horton v.

Harwick Chem. Corp., the Ohio Supreme Court declined to adopt the Lohrmann

manner-frequency-proximity test because it “cast[] judges in an inappropriate role”

of making scientific and medical exposure assessments, was “overly burdensome”

for plaintiffs, and was “unnecessary.”20 Instead, the Court adopted the “substantial

factor” test of the Restatement.21 The plaintiff must show that they were exposed to

asbestos from each defendant’s product, and the asbestos from each defendant’s

product was a “substantial factor” in causing the injury.22




18
   Id. at 1162.
19
   See Danielle Conway-Jones, Factual Causation in Toxic Tort Litigation: A Philosophical View
of Proof and Certainty in Uncertain Disciplines, 35 U. RICH. L. REV. 875, 878-82 (2002) (noting
the challenges of establishing a cause and effect relationship between a toxin and a plaintiff’s
injury such as a long latency period, traceability and source issues, and differential causation based
on exposure to more than one toxic substance).
20
   653 N.E.2d 1196, 1199 (Ohio 1995).
21
   Restatement (Second) of Torts § 431 cmt. a (1965).
22
   Id.


                                                 10
         After the Horton decision, the Ohio General Assembly in 2004 saw things

differently and enacted Ohio Rev. Code Ann. § 2307.96, which essentially adopted

the Lohrmann causation standard in asbestos cases:

         (A) If a plaintiff in a tort action alleges any injury or loss to person
         resulting from exposure to asbestos as a result of the tortious act of one
         or more defendants, in order to maintain a cause of action against any
         of those defendants based on that injury or loss, the plaintiff must prove
         that the conduct of that particular defendant was a substantial factor in
         causing the injury or loss on which the cause of action is based.

         (B) A plaintiff in a tort action who alleges any injury or loss to person
         resulting from exposure to asbestos has the burden of proving that the
         plaintiff was exposed to asbestos that was manufactured, supplied,
         installed, or used by the defendant in the action and that the plaintiff’s
         exposure to the defendant’s asbestos was a substantial factor in causing
         the plaintiff’s injury or loss. In determining whether exposure to a
         particular defendant’s asbestos was a substantial factor in causing the
         plaintiff’s injury or loss, the trier of fact in the action shall consider,
         without limitation, all of the following:

                (1) The manner in which the plaintiff was exposed to the
                defendant’s asbestos;
                (2) The proximity of the defendant’s asbestos to the
                plaintiff when the exposure to the defendant’s asbestos
                occurred;
                (3) The frequency and length of the plaintiff’s exposure to
                the defendant’s asbestos;
                (4) Any factors that mitigated or enhanced the plaintiff’s
                exposure to asbestos.23

         Three years after the Ohio General Assembly adopted § 2307.96, the Ohio

Supreme Court decided a toxic mold exposure case and made a broad


23
     Ohio Rev. Code Ann. § 2307.96.



                                             11
pronouncement about the need for expert medical evidence in toxic tort cases. In

Terry v. Caputo,24 a group of public employees filed suit against property owners

who leased space allegedly contaminated with mold. In reviewing an intermediate

appellate decision allowing the case to proceed without expert medical evidence, the

Ohio Supreme Court first adopted the federal two-step analysis for a prima facie

case of tort liability for exposure to toxic substances. In the first step, the plaintiff

must offer evidence establishing general causation, meaning whether a substance is

capable of causing a particular injury or condition in the general population. In the

second step, the plaintiff must offer specific causation evidence, meaning whether

the substance caused the plaintiff’s injury.25 Pertinent to the issue here, the Court

held, in unequivocal terms, that “expert medical testimony is necessary to establish

that particular types of mold found in the workplace were the specific cause of the

claimants’ ailments. Without expert testimony to establish both general and specific

causation, a claimant cannot establish a prima facie case of exposure to mold or other

toxic substance.”26

       Finally, in 2018, the Ohio Supreme Court decided Schwartz. In Schwartz the

plaintiff was a widower who brought an action on behalf of himself and his wife’s

estate. He alleged that his wife died from mesothelioma due to secondary exposure



24
   875 N.E.2d 72 (Ohio 2007).
25
   Id. at 77.
26
   Id. at 79.


                                           12
to her father’s asbestos exposure from multiple sources.        His medical expert

concluded there was no known threshold of asbestos exposure at which

mesothelioma will not occur, and thus his wife’s cumulative exposure to asbestos

from multiple sources caused her mesothelioma.

       After reviewing the history of § 2307.96 of the Ohio Code, the Court held that

a cumulative causation theory of asbestos exposure could not be squared with the

statute. More specifically, the expert’s opinion that all exposures contribute to a

cumulative dose that causes mesothelioma was “incompatible with the plain

language” of the statute requiring an individualized determination of exposure for

each defendant.27 Further, “in saying that all nonminimal exposures count,” the

cumulative exposure theory “is at odds with the statutory requirement that

substantial causation be measured based on the manner, proximity, length, and

duration of exposure.”28 The Court also found other non-statutory problems with

the theory, such as not counting minimal exposures and their contribution to the

cumulative exposure to asbestos.29 In the end, the Ohio Supreme Court concluded

that “a theory of causation based only on cumulative exposure to various asbestos-

containing products is insufficient to demonstrate that exposure to asbestos from a




27
   Schwartz, 102 N.E.3d at 481.
28
   Id.
29
   Id. at 180-81.



                                         13
particular defendant’s product was a ‘substantial factor’ under R.C. 2307.96” in

causing Schwartz’s disease.30

                                         B.

          Against this background, the Richards argue that Terry v. Caputo—and its

“normally uncontroversial proposition” that “specific causation need be established

through expert testimony”—has been “statutorily overridden in Ohio for asbestos

litigation.”31 Under § 2307.96, argue the Richards, no expert medical evidence is

needed to defeat summary judgment. As long as the facts of record satisfy the

Lohrmann manner, proximity, length, and duration requirements in the statute, the

case should go to trial. To support their interpretation, the Richards point to the

Schwartz decision, where the Ohio Supreme Court considered the Lohrmann factors

after rejecting the experts’ cumulative causation theory.      They also contrast

§ 2307.96 with § 2307.92, which addresses nonmalignant claims and claims of

smokers suffering from lung cancer. Section 2307.92 contains detailed expert

medical requirements not included in § 2307.96.

          We agree with the defendants, however, that § 2307.96 did not greenlight

asbestos exposure tort cases for trial as long as the statutory Lohrmann factors are

satisfied. Like the Lohrmann decision, § 2307.96 is aimed at a specific causation


30
     Id. at 483.
31
     Reply Br. at 9.



                                         14
issue—requiring more than de minimis exposure to asbestos for each defendant in a

multiple defendant case.32 By meeting the statutory factors on summary judgment,

the plaintiff has cleared the evidentiary hurdle of more than de minimis exposure to

asbestos attributable to each defendant. What still remains as part of the specific

causation analysis, however, is the need for expert medical testimony to make the

link between the more than de minimis asbestos exposure attributable to each

defendant, and the plaintiff’s injury. There are many types of asbestos, many

degrees of exposure, and many resulting diseases.33 Establishing the link between

the asbestos exposure attributable to each defendant and the disease afflicting the



32
   Ohio Rev. Code Ann. § 2307.96 (“[T]he plaintiff must prove that the conduct of that particular
defendant was a substantial factor” in causing the harm (emphasis added)); see David A. Bernstein,
Getting to Causation in Toxic Tort Cases, 74 BROOK. L. REV. 51, 51-52 (2008) (“Beyond general
and specific causation, an additional causation issue arises when multiple defendants are
responsible for exposing the plaintiff to a harmful substance. The most common example is a
plaintiff who contracts an asbestos-related disease, such as lung cancer or asbestosis, and was
exposed to asbestos from multiple sources. Assuming the plaintiff is able to show that his disease
was more probably than not caused by asbestos exposure, he still has to prove that a particular
defendant’s asbestos-containing product was a ‘proximate cause’ of that injury to recover damages
from that defendant. Courts, building on the Restatement (Second) of Torts, have concluded that
plaintiffs must provide sufficient evidence for a jury to conclude that exposure to the defendant’s
asbestos or asbestos-containing product was a ‘substantial factor’ in promoting the disease.”). The
Fourth Circuit in Lohrmann expressed its discontent with the course of asbestos litigation at the
time, noting that “most plaintiffs sue every known manufacturer of asbestos products,” and then
some defendants drop out at summary judgment “because there has been no evidence of any
contact with any of such defendant,” and others “go to trial and succeed at the directed verdict.”
782 F.2d at 1162. The Lohrmann factors imposed a “de minimis rule, since a plaintiff must prove
more than a casual or minimum contact with the product.” Id.
33
   See Ohio Rev. Code Ann. § 2307.91(B) (“‘Asbestos’ means chrysotile, amosite, crocidolite,
tremolite asbestos, anthophyllite asbestos, actinolite asbestos, and any of these minerals that have
been chemically treated or altered.”); Ohio Rev. Code Ann. § 2307.91 (D), (R), (S), and (T)
(defining Asbestosis, Lung Cancer, Mesothelioma, and Nonmalignant condition).



                                                15
plaintiff “relates to matters beyond the knowledge or experience possessed by

laypersons.”34 Under Ohio law, and the law of other states that have adopted the

Lohrmann factors, expert medical evidence is required to support specific

causation.35 To hold otherwise would essentially adopt a presumption at summary

judgment that any exposure to asbestos above a de minimis level caused the

plaintiff’s injury.36

       The Schwartz decision and § 2307.92 are not at odds with our interpretation

of § 2307.96. In Schwartz, the Court did review the statutory Lohrmann manner-

proximity-frequency-length factors after rejecting the expert’s cumulative causation



34
   Ohio Evid. R. 702; see Darnell v. Eastman, 261 N.E.2d 114, 116 (Ohio 1970) (“Except as to
questions of cause and effect which are so apparent as to be matters of common knowledge, the
issue of causal connection between an injury and a specific subsequent physical disability involves
a scientific inquiry and must be established by the opinion of medical witnesses competent to
express such opinion.”).
35
   Id.; see James v. Bessemer Processing Co., 714 A.2d 898 (N.J. 1998) (after adopting the
Lohrmann factors to establish specific causation, the court held that “a plaintiff in an occupational-
exposure, toxic-tort case may demonstrate medical causation by establishing: (1) factual proof of
the plaintiff’s frequent, regular and proximate exposure to a defendant’s products; and (2) medical
and/or scientific proof of a nexus between the exposure and the plaintiff’s condition.”). See also
Holcomb v. Georgia Pacific, LLC, 289 P.3d 188, 197 n.10 (Nev. 2012) (after adopting Lohrmann
factors, noting that “[w]hile the parties agree that medical causation is not at issue in this case, it
is necessarily intertwined with the determination of whether any of the exposures were a
substantial factor in the contraction of the disease.”).
36
   In their reply brief, the Richards appear to agree that expert medical testimony is required for
general and specific causation in this case: “To be clear, Plaintiffs will not proceed to trial without
the benefit of expert testimony. To the contrary, Dr. Ginsburg can and will testify – as he has in
two recent trials – as to the causation of Mr. Richards’ disease. This testimony will encompass
both general and specific causation.” Reply Br. at 14. The question on appeal, according to the
Richards, is “whether a specific formulation of an expert report is necessary to survive summary
judgment.” Id. The answer is yes. In opposition to summary judgment, when their prima facie
case is challenged for lack of specific causation, the Richards must offer expert medical evidence
of specific causation.



                                                 16
theory. And § 2307.92 does contain detailed expert medical evidence for non-

malignant claims, and claims involving smokers with lung cancer, and § 2307.96

does not. But, as explained earlier, § 2307.96 and its Lohrmann factors were aimed

at a particular issue—dealing with minimal asbestos exposure in multiple defendant

cases. The statute requires the fact finder to review the level of exposure to ensure

that the plaintiff has met their exposure burden for each defendant. Given its limited

purpose, we do not read the statute to preempt all other causation requirements in

asbestos exposure cases.

                                               IV.

       As a final matter we address the Superior Court’s denial of the Richards’

motion entitled “Motion for Leave to Supplement Expert Report Due to Changes in

Substantive Law, and/or for Reargument.” Under the circumstances of this case,

when the Richards were aware of the Ohio Supreme Court’s decision in Schwartz

during summary judgment briefing, and waited “to supplement the [expert’s] report

until after the Court had entered summary judgment against them,”37 we cannot find

that the Superior Court abused its discretion in denying the motions.38


37
  In re Asbestos Litigation (Richards), 2018 WL 3769190 at *2.
38
  The Richards also argue that the General Scheduling Order allowed them to modify their expert
report fifteen days after summary judgment oral arguments. Regardless, during summary
judgment briefing the parties raised the Ohio law question, the validity of Dr. Ginsburg’s report,
and the need for expert medical evidence. The Superior Court did not abuse its discretion in
denying leave to supplement when it reasonably thought that the plaintiffs could have sought leave
to supplement Dr. Ginsburg’s report before the court’s summary judgment decision, and instead
were content to defend the motion without a supplemental expert report.


                                               17
                                 V.

The judgment of the Superior Court is affirmed.




                                 18